Citation Nr: 1438576	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-15 238A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a total vaginal hysterectomy.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS) and status post cholecystectomy.

3.  Entitlement to an initial rating in excess of 10 percent for status post left ankle Brostrom procedure.

4.  Entitlement to an initial compensable rating for a residual left ankle scar, status post Brostrom procedure.

5.  Entitlement an initial rating in excess of 10 percent for a partial rupture of the right biceps tendon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to November 1981 and September 1986 to July 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal, based on disagreement with the initial ratings assigned for these disabilities, from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a total vaginal hysterectomy; a disability cluster listed as GERD, IBS, and status post cholecystectomy; a status post left ankle Brostrom procedure; and a residual left ankle scar from a Brostrom procedure.  A statement of case confirming the initial ratings assigned for these disabilities was completed in March 2011, and the Veteran submitted a substantive appeal with respect to the above issues in June 2011.  

In her June 2011 substantive appeal, the Veteran also raised the issue of entitlement to service connection for a right arm disability, and a February 2011 rating decision granted service connection for a partial rupture of the right biceps tendon.  Thereafter, the Veteran filed a notice of disagreement with respect to the initial rating assigned for this disability, and a September 2013 statement of the case confirmed this initial rating.    

The Veteran did not, in her June 2011 substantive appeal, indicate whether she desired a hearing, and after being contacted by the RO to express her preference in this regard, she responded in a VA Form 9 received in November 2013 that she desired a hearing before a Veterans Law Judge at the RO.  She also therein submitted argument with respect to the severity of her right elbow disability that represents a timely substantive appeal to the Board with respect to the issue of entilement to an increased initial rating for a partial rupture of the right biceps tendon.  As such, while this issue has not been certified for appeal, the Veteran has perfected an appeal to the Board with respect to the issue of entitlement an initial rating in excess of 10 percent for a partial rupture of the right biceps tendon, and this issue has thus been listed on the Title Page.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2013).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As indicated above, in a VA Form 9 received in November 2013, the Veteran requested a hearing at the RO before a Veterans Law Judge, commonly referred to as a "Travel Board" hearing.  A March 2014 notification letter to the Veteran from the Indianapolis, Indiana RO indicated that she had been placed on a list of individuals awaiting a Travel Board hearing at that RO, and that she would remain on this list unless informed otherwise.  She was also afforded the opportunity to indicate if she desired a Board hearing by live videoconference, a hearing before the Board in Washington DC, or if she wished to withdraw her request and have her case forwarded to the Board without further delay.  

No response to the March 2014 letter with respect to the Veteran's wishes for a hearing has been received, and the Veteran's representative in his May 2014 brief did not mention the November 2013 request for a hearing or otherwise comment on the Veteran's desire for a hearing.  He did however request that issues 1 to 4 as listed on the title page be remanded for the purpose of scheduling the Veteran for contemporaneous VA examinations, noting in this regard that the Veteran had last been afforded compensation examinations of these disabilities over five years ago in 2009.  With respect to the last compensation examination of the Veteran's right shoulder, the undersigned notes that such was conducted in February 2011, and argument submitted by the Veteran in her November 2013 substantive appeal suggests possible increasing disability in her right shoulder subsequent to this examination. 
  
In short, given the circumstances of this case; in particular, the specific requests for examinations from the Veteran's representative, and in the interest of affording the Veteran the most efficient and timely adjudication possible, the AOJ is directed to arrange for VA examinations to determine the current severity of the service connected disabilities on appeal in addition to scheduling the Veteran for a Travel Board hearing (should she still desire such a hearing) in accordance with her place in the list of persons awaiting such a hearing,.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Confirm with the Veteran whether she still desires a Travel Board Hearing and if she does, schedule her for such a hearing in accordance with her place in the list of persons currently awaiting such a hearing. 

2.  Arrange for VA examinations to assess the severity of the service connected total vaginal hysterectomy residuals; the disability cluster listed as GERD, IBS, and status post cholecystectomy; a status post left ankle Brostrom procedure; a residual left ankle scar from a Brostrom procedure; and partial rupture of the right biceps tendon.  

The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to each examiner for review in connection with each examination.  A notation to the effect that this review has taken place should be made in the evaluation reports.  Examination findings should be reported to allow for evaluation under the applicable diagnostic codes under the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4; namely, Diagnostic Code (DC) 7618 for residuals of a hysterectomy; DC 7346 for the disability cluster that includes GERD and IBS; DC 5271 for the orthopedic residuals of a status post left ankle Brostrom procedure; DC 7804 for the scarring from the left ankle Brostrom procedure; and DC 5020 for a partial rupture of the right biceps tendon.  

Also, each examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the particular disability examined.

Each examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  If the Veteran is ultimately scheduled for a Travel Board hearing, process the appeal in accord with the procedures typical of Board remands for the scheduling of such hearings.  

4.  If the Veteran does not desire such a hearing, the AOJ is to readjudicate the claims that have been remanded.  To the extent such adjudication above does not result in a completely favorable resolution of the claims that have been remanded, the Veteran and her representative should be issued a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



